Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 1 of 19




         EXHIBIT 3
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 2 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 3 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 4 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 5 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 6 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 7 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 8 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 9 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 10 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 11 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 12 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 13 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 14 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 15 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 16 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 17 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 18 of 19
Case 6:20-cv-00117 Document 1-3 Filed 02/14/20 Page 19 of 19
